     Case 3:20-cv-00187-MMD-WGC Document 8 Filed 06/29/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3    MICHAEL D. BRYANT,                                 Case No. 3:20-cv-00187-MMD-WGC
 4                                          Plaintiff,                    ORDER
 5           v.
 6    NORTHERN NEVADA CORRECTION
      CENTER CULINARY, et al.,
 7
                                        Defendants.
 8
 9
     I.     DISCUSSION
10
            This action began as a pro se civil rights complaint filed pursuant to 42 U.S.C. §
11
     1983 by an incarcerated individual. (ECF No. 1-1.) On March 25, 2020, the Court sent
12
     Plaintiff an order noting that he had not filed an application to proceed in forma pauperis
13
     or paid the filing fee. (ECF No. 3.) The Court ordered Plaintiff to file an application to
14
     proceed in forma pauperis or pay the filing fee withing 60 days and stated that the case
15
     would be dismissed without prejudice if Plaintiff failed to timely comply with the Court’s
16
     order. (Id.)
17
            Plaintiff did not file a timely application to proceed in forma pauperis or otherwise
18
     respond to the Court’s order. On June 3, 2020, the Court dismissed this case in its
19
     entirety without prejudice. (ECF No. 4.) Plaintiff has now filed an application to proceed
20
     in forma pauperis (ECF No. 6.) Because this case has been dismissed in its entirety, the
21
     Court denies Plaintiff’s motion to proceed in forma pauperis as moot. However, for
22
     Plaintiff’s benefit, the Court notes that because this case has been dismissed without
23
     prejudice, Plaintiff is free to pursue his claims in a new action by filing a complaint and an
24
     application to proceed in forma pauperis in a new case.
25
     II.    CONCLUSION
26
            For the foregoing reasons, it is ordered that Plaintiff’s application to proceed in
27
     forma pauperis (ECF No. 6.) is denied as moot.
28
            It is further ordered that the Clerk of the Court send Plaintiff the approved form for
     Case 3:20-cv-00187-MMD-WGC Document 8 Filed 06/29/20 Page 2 of 2



 1
     filing a § 1983 complaint, instructions for the same, and a copy of his original complaint
 2
     (ECF No. 1-1), as well as the approved form application to proceed in forma pauperis by
 3
     an inmate, the document entitled information and instructions for filing an in forma
 4
     pauperis application, and a copy of his motion to proceed in forma pauperis (ECF No. 6).
 5
 6
                      29th day of June 2020.
           DATED THIS ___
 7
 8
                                              UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
